 



Exhibit 10.6
CEVA, INC.
(originally known as DSP CORES, INC. and formerly known as CORAGE, INC. and
PARTHUSCEVA, INC.)
2000 STOCK INCENTIVE PLAN
(amended and restated on May 15, 2007)
1. Purposes of the Plan. The purposes of this Stock Incentive Plan are to
attract and retain the best available personnel, to provide additional incentive
to Employees, Directors and Consultants and to promote the success of the
Company’s business.
2. Definitions. As used herein, the following definitions shall apply:
(i) “Administrator” means the Board or any of the Committees appointed to
administer the Plan.
(ii) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 promulgated under the Exchange Act.
(iii) “Applicable Laws” means the legal requirements relating to the
administration of stock incentive plans, if any, under applicable provisions of
federal securities laws, state corporate and securities laws, the Code, the
rules of any applicable stock exchange or national market system, and the rules
of any foreign jurisdiction applicable to Awards granted to residents therein.
(iv) “Assumed” means that (i) pursuant to a Corporate Transaction defined in
Section 2(xvii)(i), 2(xvii)(ii) or 2(xvii)(iii) or a Related Entity Disposition,
the contractual obligations represented by the Award are expressly assumed (and
not simply by operation of law) by the successor entity or its Parent (or an
affiliate thereof) in connection with the Corporate Transaction or Related
Entity Disposition with appropriate adjustments to the number and type of
securities of the successor entity or its Parent (or an affiliate thereof)
subject to the option and the exercise price thereof which at least preserves
the compensation element of the option existing at the time of such Corporation
Transaction or Related Entity Disposition as determined in accordance with the
instruments evidencing the agreement to assume the option or (ii) pursuant to a
Corporate Transaction defined in Section 2(xvii)(iv) or 2(xvii)(v) or a Change
in Control, the Award is affirmed by the Company. The determination of Award
comparability shall be made by the Administrator and its determination shall be
final, binding and conclusive.
(v) “Award” means the grant of an Option, Restricted Stock, or other right or
benefit under the Plan.
(vi) “Award Agreement” means the written agreement evidencing the grant of an
Award executed by the Company and the Grantee, including any amendments thereto.
(vii) “Board” means the Board of Directors of the Company.

 

1



--------------------------------------------------------------------------------



 



(viii) “Cause” means, with respect to the termination by the Company, DSP Group,
Inc. or a Related Entity of the Grantee’s Continuous Service, that such
termination is for “Cause” as such term is expressly defined in a then-effective
written agreement between the Grantee and the Company, DSP Group, Inc. or such
Related Entity, or in the absence of such then-effective written agreement and
definition, is based on, in the determination of the Administrator, the
Grantee’s: (i) performance of any act or failure to perform any act in bad faith
and to the detriment of the Company, DSP Group, Inc. or a Related Entity;
(ii) dishonesty, intentional misconduct or material breach of any agreement with
the Company, DSP Group, Inc. or a Related Entity; or (iii) commission of a crime
involving dishonesty, breach of trust, or physical or emotional harm to any
person.
(ix) “Change in Control” means a change in ownership or control of the Company
after the Registration Date effected through either of the following
transactions other than any such transaction also constituting the Separation:
(a) the direct or indirect acquisition by any person or related group of persons
(other than an acquisition from or by the Company or by a Company-sponsored
employee benefit plan or by a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders which a majority of the Continuing
Directors who are not Affiliates or Associates of the offeror do not recommend
such stockholders accept, or
(b) a change in the composition of the Board over a period of thirty-six
(36) months or less such that a majority of the Board members ceases, by reason
of one or more contested elections for Board membership, to be comprised of
individuals who are Continuing Directors.
(x) “Code” means the Internal Revenue Code of 1986, as amended.
(xi) “Committee” means any committee appointed by the Board to administer the
Plan.
(xii) “Common Stock” means the common stock of the Company.
(xiii) “Company” means Ceva, Inc., a Delaware corporation and any successor to
the Company.
(xiv) “Consultant” means any person (other than an Employee or a Director,
solely with respect to rendering services in such person’s capacity as a
Director) who is engaged by the Company, DSP Group, Inc. or any Related Entity
to render consulting or advisory services to the Company, DSP Group, Inc. or
such Related Entity.
(xv) “Continuing Directors” means members of the Board who either (i) have been
Board members continuously for a period of at least thirty-six (36) months or
(ii) have been Board members for less than thirty-six (36) months and were
elected or nominated for election as Board members by at least a majority of the
Board members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board.

 

2



--------------------------------------------------------------------------------



 



(xvi) “Continuous Service” means that the provision of services to the Company,
DSP Group, Inc. or a Related Entity in any capacity of Employee, Director or
Consultant, is not interrupted or terminated. Continuous Service shall not be
considered interrupted in the case of (i) any approved leave of absence,
(ii) transfers among the Company, DSP Group, Inc. any Related Entity, or any
successor, in any capacity of Employee, Director or Consultant, or (iii) any
change in status as long as the individual remains in the service of the
Company, DSP Group, Inc. or a Related Entity in any capacity of Employee,
Director or Consultant (except as otherwise provided in the Award Agreement). An
approved leave of absence shall include sick leave, military leave, or any other
authorized personal leave. For purposes of each Incentive Stock Option granted
under the Plan, if such leave exceeds ninety (90) days, and reemployment upon
expiration of such leave is not guaranteed by statute or contract, then the
Incentive Stock Option shall be treated as a Non-Qualified Stock Option on the
day three (3) months and one (I) day following the expiration of such ninety
(90) day period.
(xvii) “Corporate Transaction” means any of the following transactions other
than any such transaction also constituting the Separation:
(a) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;
(b) the sale, transfer or other disposition of all or substantially all of the
assets of the Company (including the capital stock of the Company’s subsidiary
corporations);
(c) the complete liquidation or dissolution of the Company;
(d) any reverse merger in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from those who held such securities immediately prior to such
merger; or
(e) acquisition by any person or related group of persons (other than the
Company or by a Company-sponsored employee benefit plan) of beneficial ownership
(within the meaning of Rule 13d-3 of the Exchange Act) of securities possessing
more than fifty percent (50%) of the total combined voting power of the
Company’s outstanding securities (whether or not in a transaction also
constituting a Change in Control), but excluding any such transaction that the
Administrator determines shall not be a Corporate Transaction.
(xviii) “Covered Employee” means an Employee who is a “covered employee” under
Section 162(m)(3) of the Code.
(xix) “Director” means a member of the Board or the board of directors of DSP
Group, Inc. or any Related Entity.

 

3



--------------------------------------------------------------------------------



 



(xx) “Disability” has the meaning given under the long-term disability policy of
the Company, DSP Group, Inc. or the Related Entity to which the Grantee provides
services regardless of whether the Grantee is covered by such policy. If the
Company, DSP Group, Inc. or the Related Entity to which the Grantee provides
service does not have a long-term disability plan in place, “Disability” means
that a Grantee is unable to carry out the responsibilities and functions of the
position held by the Grantee by reason of any medically determinable physical or
mental impairment. A Grantee will not be considered to have incurred a
Disability unless he or she furnishes proof of such impairment sufficient to
satisfy the Administrator in its discretion.
(xxi) “Employee” means any person, including an Officer or Director, who is in
the employ of the Company, DSP Group, Inc. or any Related Entity, subject to the
control and direction of the Company, DSP Group, Inc. or any Related Entity as
to both the work to be performed and the manner and method of performance. The
payment of a director’s fee by the Company, DSP Group, Inc. or a Related Entity
shall not be sufficient to constitute “employment” by the Company.
(xxii) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(xxiii) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(a) Where there exists a public market for the Common Stock, the Fair Market
Value shall be (A) the closing price for a Share on the date of the
determination (or, if no closing price was reported on that date, on the last
trading date on which a closing price was reported) on the stock exchange
determined by the Administrator to be the primary market for the Common Stock or
the NASDAQ Global Market, whichever is applicable or (B) if the Common Stock is
not traded on any such exchange or national market system, the average of the
closing bid and asked prices of a Share on the NASDAQ Capital Market on the date
of the determination (or, if no such prices were reported on that date, on the
last date on which such prices were reported), in each case, as reported in The
Wall Street Journal or such other source as the Administrator deems reliable; or
(b) In the absence of an established market for the Common Stock of the type
described in (i), above, the Fair Market Value thereof shall be determined by
the Administrator in good faith.
(xxiv) “Grantee” means an Employee, Director or Consultant who receives an Award
under the Plan.
(xxv) “Immediate Family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Grantee’s household (other than a tenant or employee), a trust in which these
persons (or the Grantee) have more than fifty percent (50%) of the beneficial
interest, a foundation in which these persons (or the Grantee) control the
management of assets, and any other entity in which these persons (or the
Grantee) own more than fifty percent (50%) of the voting interests.
(xxvi) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

 

4



--------------------------------------------------------------------------------



 



(xxvii) “Non-Qualified Stock Option” means an Option not intended to qualify as
an Incentive Stock Option.
(xxviii) “Officer” means a person who is an officer of the Company, DSP Group,
Inc. or a Related Entity within the meaning of Section 16 of the Exchange Act
and the rules and regulations promulgated thereunder.
(xxix) “Option” means an option to purchase Shares pursuant to an Award
Agreement granted under the Plan.
(xxx) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
(xxxi) “Performance-Based Compensation” means compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code.
(xxxii) “Plan” means this 2000 Stock Incentive Plan.
(xxxiii) “Registration Date” means the first to occur of (i) the closing of the
first sale to the general public pursuant to a registration statement filed with
and declared effective by the Securities and Exchange Commission under the
Securities Act of 1933, as amended, of (A) the Common Stock or (B) the same
class of securities of a successor corporation (or its Parent) issued pursuant
to a Corporate Transaction in exchange for or in substitution of the Common
Stock; and (ii) in the event of a Corporate Transaction, the date of the
consummation of the Corporate Transaction if the same class of securities of the
successor corporation (or its Parent) issuable in such Corporate Transaction
shall have been sold to the general public pursuant to a registration statement
filed with and declared effective by the Securities and Exchange Commission
under the Securities Act of 1933, as amended, on or prior to the date of
consummation of such Corporate Transaction.
(xxxiv) “Related Entity” means any Parent or Subsidiary of the Company and any
business, corporation, partnership, limited liability company or other entity in
which the Company, a Parent or a Subsidiary of the Company holds a substantial
ownership interest, directly or indirectly.
(xxxv) “Related Entity Disposition” means the sale, distribution or other
disposition by the Company or a Parent or a Subsidiary of the Company of all or
substantially all of the interests of the Company or a Parent or a Subsidiary of
the Company in any Related Entity effected by a sale, merger or consolidation or
other transaction involving that Related Entity or the sale of all or
substantially all of the assets of that Related Entity, other than any Related
Entity Disposition to the Company or a Parent or a Subsidiary of the Company.
(xxxvi) “Restricted Stock” means Shares issued under the Plan to the Grantee for
such consideration, if any, and subject to such restrictions on transfer, rights
of first refusal, repurchase provisions, forfeiture provisions, and other terms
and conditions as established by the Administrator.

 

5



--------------------------------------------------------------------------------



 



(xxxvii) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor thereto.
(xxxviii) “Separation” means the distribution of all or substantially all of the
shares of capital stock of the Company held by DSP Group, Inc. to the
stockholders of DSP Group, Inc.
(xxxix) “Share” means a share of the Common Stock.
(xl) “Spin-off Transaction” means a distribution by the Company to its
stockholders of all or any portion of the securities of any Subsidiary of the
Company.
(xli) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
3. Stock Subject to the Plan.
(i) Subject to the provisions of Section 10 below, the maximum aggregate number
of Shares which may be issued pursuant to all Awards (including Incentive Stock
Options) is 2,712,558 Shares (all share numbers in this Plan reflect the
adjustments from actions taken in connection with the spin-off of Ceva from DSP
Group, Inc.). The Shares may be authorized, but unissued, or reacquired Common
Stock.
(ii) Any Shares covered by an Award (or portion of an Award) which is forfeited
or canceled, expires or is settled in cash, shall be deemed not to have been
issued for purposes of determining the maximum aggregate number of Shares which
may be issued under the Plan. Shares that actually have been issued under the
Plan pursuant to an Award shall not be returned to the Plan and shall not become
available for future issuance under the Plan, except that if unvested Shares are
forfeited, or repurchased by the Company at their original purchase price, such
Shares shall become available for future grant under the Plan.
4. Administration of the Plan.
(i) Plan Administrator.
(a) Administration with Respect to Directors and Officers. On or after the
Registration Date, with respect to grants of Awards to Directors or Employees
who are also Officers or Directors, the Plan shall be administered by (A) the
Board or (B) a Committee designated by the Board, which Committee shall be
constituted in such a manner as to satisfy the Applicable Laws and to permit
such grants and related transactions under the Plan to be exempt from Section
16(b) of the Exchange Act in accordance with Rule 16b-3. Once appointed, such
Committee shall continue to serve in its designated capacity until otherwise
directed by the Board. Prior to the Registration Date, with respect to grants of
Awards to Directors or Employees who are also Officers or Directors, the Plan
shall be administered by (A) the Board or (B) a Committee designated by the
Board, which Committee shall be constituted in such a manner as to satisfy the
Applicable Laws.

 

6



--------------------------------------------------------------------------------



 



(b) Administration With Respect to Consultants and Other Employees. With respect
to grants of Awards to Employees or Consultants who are neither Directors nor
Officers, the Plan shall be administered by (A) the Board or (B) a Committee
designated by the Board, which Committee shall be constituted in such a manner
as to satisfy the Applicable Laws. Once appointed, such Committee shall continue
to serve in its designated capacity until otherwise directed by the Board.
(c) Administration With Respect to Covered Employees. Notwithstanding the
foregoing, as of and after the date that the exemption for the Plan under
Section 162(m) of the Code expires, as set forth in Section 18 herein, grants of
Awards to any Covered Employee intended to qualify as Performance-Based
Compensation shall be made only by a Committee (or subcommittee of a Committee)
which is comprised solely of two or more Directors eligible to serve on a
committee making Awards qualifying as Performance-Based Compensation. In the
case of such Awards granted to Covered Employees, references to the
“Administrator” or to a “Committee” shall be deemed to be references to such
Committee or subcommittee.
(d) Officer Authorization to Grant Awards. The Board may authorize one or more
Officers to grant Awards subject to such limitations as the Board determines
from time to time.
(ii) Multiple Administrative Bodies. The Plan may be administered by different
bodies with respect to Directors, Officers, Consultants, and Employees who are
neither Directors nor Officers.
(iii) Powers of the Administrator. Subject to Applicable Laws and the provisions
of the Plan (including any other powers given to the Administrator hereunder),
and except as otherwise provided by the Board, the Administrator shall have the
authority, in its discretion:
(a) to select the Employees, Directors and Consultants to whom Awards may be
granted from time to time hereunder;
(b) to determine whether and to what extent Awards are granted hereunder,
(c) to determine the number of Shares or the amount of other consideration to be
covered by each Award granted hereunder;
(d) to approve forms of Award Agreements for use under the Plan;
(e) to determine the terms and conditions of any Award granted hereunder;
(f) to establish additional terms, conditions, rules or procedures to
accommodate the rules or laws of applicable foreign jurisdictions and to afford
Grantees favorable treatment under such rules or laws; provided, however, that
no Award shall be granted under any such additional terms, conditions, rules or
procedures with terms or conditions which are inconsistent with the provisions
of the Plan;

 

7



--------------------------------------------------------------------------------



 



(g) to amend the terms of any outstanding Award granted under the Plan, provided
that any amendment that would adversely affect the Grantee’s rights under an
outstanding Award shall not be made without the Grantee’s written consent;
(h) to construe and interpret the terms of the Plan and Awards, including
without limitation, any notice of award or Award Agreement, granted pursuant to
the Plan; and
(i) to take such other action, not inconsistent with the terms of the Plan, as
the Administrator deems appropriate.
5. Eligibility. Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants. Incentive Stock Options may be granted
only to Employees of the Company or a Parent or a Subsidiary of the Company. An
Employee, Director or Consultant who has been granted an Award may, if otherwise
eligible, be granted additional Awards. Awards may be granted to such Employees,
Directors or Consultants who are residing in foreign jurisdictions as the
Administrator may determine from time to time.
6. Terms and Conditions of Awards.
(i) Type of Awards. The Administrator is authorized under the Plan to award any
type of arrangement to an Employee, Director or Consultant that is not
inconsistent with the provisions of the Plan and that by its terms involves or
might involve the issuance of (i) Shares, (ii) an Option, or similar right with
a fixed or variable price related to the Fair Market Value of the Shares and
with an exercise or conversion privilege related to the passage of time, the
occurrence of one or more events, or the satisfaction of performance criteria or
other conditions, or (iii) any other security with the value derived from the
value of the Shares. Such awards include, without limitation, Options, or sales
or bonuses of Restricted Stock, and an Award may consist of one such security or
benefit, or two (2) or more of them in any combination or alternative.
(ii) Designation of Award. Each Award shall be designated in the Award
Agreement. In the case of an Option, the Option shall be designated as either an
Incentive Stock Option or a Non-Qualified Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of Shares
subject to Options designated as Incentive Stock Options which become
exercisable for the first time by a Grantee during any calendar year (under all
plans of the Company or any Parent or Subsidiary) exceeds $100,000, such excess
Options, to the extent of the Shares covered thereby in excess of the foregoing
limitation, shall be treated as Non-Qualified Stock Options. For this purpose,
Incentive Stock Options shall be taken into account in the order in which they
were granted, and the Fair Market Value of the Shares shall be determined as of
the grant date of the relevant Option.

 

8



--------------------------------------------------------------------------------



 



(iii) Conditions of Award. Subject to the terms of the Plan, the Administrator
shall determine the provisions, terms, and conditions of each Award including,
but not limited to, the Award vesting schedule, repurchase provisions, rights of
first refusal, forfeiture provisions, form of payment (cash, Shares, or other
consideration) upon settlement of the Award, payment contingencies, and
satisfaction of any performance criteria. The performance criteria established
by the Administrator may be based on any one of, or combination of, increase in
share price, earnings per share, total stockholder return, return on equity,
return on assets, return on investment, net operating income, cash flow,
revenue, economic value added, personal management objectives, or other measure
of performance selected by the Administrator. Partial achievement of the
specified criteria may result in a payment or vesting corresponding to the
degree of achievement as specified in the Award Agreement.
(iv) Acquisitions and Other Transactions. The Administrator may issue Awards
under the Plan in settlement, assumption or substitution for, outstanding awards
or obligations to grant future awards in connection with the Company or a
Related Entity acquiring another entity, an interest in another entity or an
additional interest in a Related Entity whether by merger, stock purchase, asset
purchase or other form of transaction.
(v) Separate Programs. The Administrator may establish one or more separate
programs under the Plan for the purpose of issuing particular forms of Awards to
one or more classes of Grantees on such terms and conditions as determined by
the Administrator from time to time.
(vi) Individual Option Limit. Following the date that the exemption from
application of Section 162(m) of the Code described in Section 18 (or any
exemption having similar effect) ceases to apply to Awards, the maximum number
of Shares with respect to which Options may be granted to any Grantee in any
fiscal year of the Company shall be eight hundred thousand (800,000) Shares. In
connection with a Grantee’s commencement of Continuous Service, a Grantee may be
granted Options for up to an additional eight hundred thousand (800,000) Shares
which shall not count against the limit set forth in the previous sentence. The
foregoing limitations shall be adjusted proportionately in connection with any
change in the Company’s capitalization pursuant to Section 10, below. To the
extent required by Section 162(m) of the Code or the regulations thereunder, in
applying the foregoing limitations with respect to a Grantee, if any Option is
canceled, the canceled Option shall continue to count against the maximum number
of Shares with respect to which Options may be granted to the Grantee. For this
purpose, the repricing of an Option shall be treated as the cancellation of the
existing Option and the grant of a new Option.
(vii) Early Exercise. The Award Agreement may, but need not, include a provision
whereby the Grantee may elect at any time while an Employee, Director or
Consultant to exercise any part or all of the Award prior to full vesting of the
Award. Any unvested Shares received pursuant to such exercise may be subject to
a repurchase right in favor of the Company or a Related Entity or to any other
restriction the Administrator determines to be appropriate.
(viii) Term of Award. The term of each Award shall be the term stated in the
Award Agreement, provided, however, that the term of an Incentive Stock Option
shall be no more than ten (10) years from the date of grant thereof. However, in
the case of an Incentive Stock Option granted to a Grantee who, at the time the
Option is granted, owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or any Parent or Subsidiary,
the term of the Incentive Stock Option shall be five (5) years from the date of
grant thereof or such shorter term as may be provided in the Award Agreement.

 

9



--------------------------------------------------------------------------------



 



(ix) Transferability of Awards. Incentive Stock Options may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised,
during the lifetime of the Grantee, only by the Grantee; provided, however, that
the Grantee may designate a beneficiary of the Grantee’s Incentive Stock Option
in the event of the Grantee’s death on a beneficiary designation form provided
by the Administrator. Other Awards shall be transferred by will and by the laws
of descent and distribution, and during the lifetime of the Grantee, by gift and
or pursuant to a domestic relations order to members of the Grantee’s Immediate
Family to the extent and in the manner determined by the Administrator.
(x) Time of Granting Awards. The date of grant of an Award shall for all
purposes be the date on which the Administrator makes the determination to grant
such Award, or such other date as is determined by the Administrator. Notice of
the grant determination shall be given to each Employee, Director or Consultant
to whom an Award is so granted within a reasonable time after the date of such
grant.
7. Award Exercise or Purchase Price, Consideration and Taxes.
(i) Exercise or Purchase Price. The exercise or purchase price, if any, for an
Award shall be as follows:
(a) In the case of an Incentive Stock Option:
(1) granted to an Employee who, at the time of the grant of such Incentive Stock
Option owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be not less than one hundred ten percent (110%) of
the Fair Market Value per Share on the date of grant; or
(2) granted to any Employee other than an Employee described in the preceding
paragraph, the per Share exercise price shall be not less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant.
(b) In the case of a Non-Qualified Stock Option, the per Share exercise price
shall be not less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant.
(c) In the case of Awards intended to qualify as Performance-Based Compensation,
the exercise or purchase price, if any, shall be not less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant.
(d) In the case of other Awards, such price as is determined by the
Administrator.

 

10



--------------------------------------------------------------------------------



 



(e) Notwithstanding the foregoing provisions of this Section 7(a), in the case
of an Award issued pursuant to Section 6(d), above, the exercise or purchase
price for the Award shall be determined in accordance with the principles of
Section 424(a) of the Code.
(ii) Consideration. Subject to Applicable Laws, the consideration to be paid for
the Shares to be issued upon exercise or purchase of an Award including the
method of payment, shall be determined by the Administrator (and, in the case of
an Incentive Stock Option, shall be determined at the time of grant). In
addition to any other types of consideration the Administrator may determine,
the Administrator is authorized to accept as consideration for Shares issued
under the Plan the following, provided that the portion of the consideration
equal to the par value of the Shares must be paid in cash or other legal
consideration permitted by the Delaware General Corporation Law:
(a) cash;
(b) check;
(c) delivery of Grantee’s promissory note with such recourse, interest,
security, and redemption provisions as the Administrator determines as
appropriate;
(d) if the exercise or purchase occurs on or after the Registration Date,
surrender of Shares or delivery of a properly executed form of attestation of
ownership of Shares as the Administrator may require (including withholding of
Shares otherwise deliverable upon exercise of the Award) which have a Fair
Market Value on the date of surrender or attestation equal to the aggregate
exercise price of the Shares as to which said Award shall be exercised (but only
to the extent that such exercise of the Award would not result in an accounting
compensation charge with respect to the Shares used to pay the exercise price
unless otherwise determined by the Administrator);
(e) with respect to Options, if the exercise occurs on or after the Registration
Date, payment through a broker-dealer sale and remittance procedure pursuant to
which the Grantee (A) shall provide written instructions to a Company designated
brokerage firm to effect the immediate sale of some or all of the purchased
Shares and remit to the Company, out of the sale proceeds available on the
settlement date, sufficient funds to cover the aggregate exercise price payable
for the purchased Shares and (B) shall provide written directives to the Company
to deliver the certificates for the purchased Shares directly to such brokerage
firm in order to complete the sale transaction; or
(f) any combination of the foregoing methods of payment.
(iii) Taxes. No Shares shall be delivered under the Plan to any Grantee or other
person until such Grantee or other person has made arrangements acceptable to
the Administrator for the satisfaction of any foreign, federal, state, or local
income and employment tax withholding obligations, including, without
limitation, obligations incident to the receipt of Shares or the disqualifying
disposition of Shares received on exercise of an Incentive Stock Option. Upon
exercise of an Award the Company shall withhold or collect from Grantee an
amount sufficient to satisfy such tax obligations.

 

11



--------------------------------------------------------------------------------



 



8. Exercise of Award.
(i) Procedure for Exercise; Rights as a Stockholder.
(a) Any Award granted hereunder shall be exercisable at such times and under
such conditions as determined by the Administrator under the terms of the Plan
and specified in the Award Agreement.
(b) An Award shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the Award
by the person entitled to exercise the Award and full payment for the Shares
with respect to which the Award is exercised, including, to the extent selected,
use of the broker-dealer sale and remittance procedure to pay the purchase price
as provided in Section 7(b)(v). Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the stock certificate evidencing such Shares, no right
to vote or receive dividends or any other rights as a stockholder shall exist
with respect to Shares subject to an Award, notwithstanding the exercise of an
Option or other Award. The Company shall issue (or cause to be issued) such
stock certificate promptly upon exercise of the Award. No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the stock certificate is issued, except as provided in the Award Agreement
or Section 10, below.
(ii) Exercise of Award Following Termination of Continuous Service.
(a) An Award may not be exercised after the termination date of such Award set
forth in the Award Agreement and may be exercised following the termination of a
Grantee’s Continuous Service only to the extent provided in the Award Agreement.
(b) Where the Award Agreement permits a Grantee to exercise an Award following
the termination of the Grantee’s Continuous Service for a specified period, the
Award shall terminate to the extent not exercised on the last day of the
specified period or the last day of the original term of the Award, whichever
occurs first.
(c) Any Award designated as an Incentive Stock Option to the extent not
exercised within the time permitted by law for the exercise of Incentive Stock
Options following the termination of a Grantee’s Continuous Service shall
convert automatically to a Non-Qualified Stock Option and thereafter shall be
exercisable as such to the extent exercisable by its terms for the period
specified in the Award Agreement.
9. Conditions Upon Issuance of Shares.
(i) Shares shall not be issued pursuant to the exercise of an Award unless the
exercise of such Award and the issuance and delivery of such Shares pursuant
thereto shall comply with all Applicable Laws, and shall be further subject to
the approval of counsel for the Company with respect to such compliance.
(ii) As a condition to the exercise of an Award, the Company may require the
person exercising such Award to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any Applicable
Laws.

 

12



--------------------------------------------------------------------------------



 



10. Adjustments Upon Changes in Capitalization. Subject to any required action
by the stockholders of the Company, the number of Shares covered by each
outstanding Award, and the number of Shares which have been authorized for
issuance under the Plan but as to which no Awards have yet been granted or which
have been returned to the Plan, the exercise or purchase price of each such
outstanding Award, the maximum number of Shares with respect to which Options
may be granted to any Grantee in any fiscal year of the Company, as well as any
other terms that the Administrator determines require adjustment shall be
proportionately adjusted for (i) any increase or decrease in the number of
issued Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Shares, or similar transaction affecting
the Shares, (ii) any other increase or decrease in the number of issued Shares
effected without receipt of consideration by the Company, or (iii) any other
transaction with respect to Common Stock to which Section 424(a) of the Code
applies or a similar transaction; provided, however that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Administrator and its determination shall be final, binding and conclusive.
Except as the Administrator determines, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason hereof shall be made with respect to,
the number or price of Shares subject to an Award. In the event of a Spin-off
Transaction, the Committee may in its discretion make such adjustments and take
such other action as it deems appropriate with respect to outstanding Awards
under the Plan, including but not limited to adjustments to the number and kind
of shares, the price per share and the vesting periods of outstanding Awards or
the substitution, exchange or grant of Awards to purchase securities of the
Subsidiary; provided that the Committee shall not be obligated to make any such
adjustments or take any such action hereunder.
11. Corporate Transactions/Changes in Control/Related Entity
Dispositions/Buyouts.
(i) Termination of Award to Extent Not Assumed.
(a) Corporate Transaction. Upon the occurrence of a Corporate Transaction, or
the execution by the Company of any agreement with respect to a Corporate
Transaction, all outstanding Awards under the Plan shall be Assumed, or
equivalent awards shall be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof). Effective upon the consummation of a
Corporate Transaction, all outstanding Awards under the Plan shall terminate.
However, all such Awards shall not terminate to the extent they are Assumed in
connection with the Corporate Transaction.
(b) Related Entity Disposition. Upon the occurrence of a Related Entity
Disposition, or the execution by the Company of any agreement with respect to a
Related Entity Disposition, all outstanding Awards under the Plan shall be
Assumed, or equivalent awards shall be substituted, by the Related Entity
involved in such Related Entity Disposition. Effective upon the consummation of
a Related Entity Disposition, for purposes of the Plan and all Awards, there
shall be a deemed termination of Continuous Service of each Grantee who is at
the time engaged primarily in service to the Related Entity involved in such
Related Entity Disposition and each Award of such Grantee which is at the time
outstanding under the Plan shall be exercisable in accordance with the terms of
the Award Agreement evidencing such Award. However, such Continuous Service
shall not be deemed to terminate as to the portion of any such award that is
Assumed.

 

13



--------------------------------------------------------------------------------



 



(c) Change in Control. Upon the occurrence of a Change in Control, or the
execution by the Company of any agreement with respect to a Change in Control,
all outstanding Awards under the Plan shall be Assumed.
(ii) Acceleration of Award Upon Corporate Transaction/Change in Control/Related
Entity Disposition.
(a) Corporate Transaction. Except as provided otherwise in an individual Award
Agreement, in the event of a Corporate Transaction, for the portion of each
Award that is not Assumed, such portion of the Award shall automatically become
fully vested and exercisable and be released from any repurchase or forfeiture
rights (other than repurchase rights exercisable at fair market value) for all
of the Shares at the time represented by such portion of the Award, immediately
prior to the specified effective date of such Corporate Transaction.
(b) Change in Control. Except as provided otherwise in an individual Award
Agreement, in the event of a Change in Control (other than a Change in Control
which also is a Corporate Transaction), for the portion of each Award that is
not Assumed, such portion of the Award shall automatically become fully vested
and exercisable and be released from any repurchase or forfeiture rights (other
than repurchase rights exercisable at fair market value) for all of the Shares
at the time represented by such Award, immediately prior to the specified
effective date of such Change in Control.
(c) Related Entity Disposition. Except as provided otherwise in an individual
Award Agreement, effective upon the consummation of a Related Entity
Disposition, for the portion of each Award of a Grantee who is at the time
engaged primarily in service to the Related Entity involved in such Related
Entity Disposition that is not Assumed, such portion of the Award of such
Grantee automatically shall become fully vested and exercisable and be released
from any repurchase or forfeiture rights (other than repurchase rights
exercisable at fair market value) for all of the Shares at the time represented
by such portion of the Award, immediately prior to the specified effective date
of such Related Entity Disposition.
(iii) Buyouts. Effective upon the date the Board determines not to proceed with
the Separation or terminates the Plan prior to the Separation pursuant to
Section 13, below, the Company shall have the right exercisable at any time to
(a) terminate all Awards outstanding under the Plan in exchange for a payment to
each Grantee whose Continuous Service has not terminated and who holds a
partially or fully vested Award as of the date the Company exercises this right
an amount in cash (or property equal in value to such amount as determined by
the Board) equal to the difference in the aggregate exercise price of the vested
Shares subject to the Grantee’s Award and the Fair Market Value of such vested
Shares (as determined by the Board) as of the date of such exercise by the
Company or (b) terminate all Awards outstanding under the Plan and replace each
Award with a comparable Award with respect to shares of capital stock of DSP
Group, Inc. or any of its affiliates or with a cash incentive

 

14



--------------------------------------------------------------------------------



 



program of DSP Group, Inc. or any of its affiliates which reasonably preserves
the compensation element of such Award existing at the time of the termination
of the Plan and provides for subsequent payout in accordance with a reasonably
comparable vesting schedule applicable to such Award; provided, however, that if
the aggregate exercise price of the vested Shares subject to the Grantee’s Award
is greater than the Fair Market Value of such vested Shares as of the date of
such exercise of its right by the Company, the Award shall terminate and the
Company shall have no obligation to make any payment or provide a replacement
award to such Grantee. All Awards held by a Grantee whose Continuous Service
terminated for any reason prior to the Company’s exercise of its right under
this Section 11(iii) shall terminate automatically upon the Company’s exercise
of such right and the Company shall have no obligation to make any payment to
such Grantee.
(iv) Effect of Acceleration on Incentive Stock Options. The portion of any
Incentive Stock Option accelerated under this Section 11 in connection with a
Corporate Transaction, Change in Control or Related Entity Disposition shall
remain exercisable as an Incentive Stock Option under the Code only to the
extent the $100,000 dollar limitation of Section 422(d) of the Code is not
exceeded. To the extent such dollar limitation is exceeded, the accelerated
excess portion of such Option shall be exercisable as a Non-Qualified Stock
Option.
12. Effective Date and Term of Plan. The Plan shall become effective upon the
earlier to occur of its adoption by the Board or its approval by the
stockholders of the Company. It shall continue in effect for a term of ten
(10) years unless sooner terminated. Subject to Section 17, below, and
Applicable Laws, Awards may be granted under the Plan upon its becoming
effective.
13. Amendment, Suspension or Termination of the Plan.
(i) The Board may at any time amend, suspend or terminate the Plan. To the
extent necessary to comply with Applicable Laws, the Company shall obtain
stockholder approval of any Plan amendment in such a manner and to such a degree
as required.
(ii) No Award may be granted during any suspension of the Plan or after
termination of the Plan.
(iii) Any amendment, suspension or termination of the Plan (including
termination of the Plan under Section 12, above) shall not affect Awards already
granted, and such Awards shall remain in full force and effect as if the Plan
had not been amended, suspended or terminated, unless mutually agreed otherwise
between the Grantee and the Administrator, which agreement must be in writing
and signed by the Grantee and the Company.
14. Reservation of Shares.
(i) The Company, during the term of the Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

 

15



--------------------------------------------------------------------------------



 



(ii) The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.
15. No Effect on Terms of Employment/Consulting Relationship. The Plan shall not
confer upon any Grantee any right with respect to the Grantee’s Continuous
Service, nor shall it interfere in any way with his or her right or the
Company’s right to terminate the Grantee’s Continuous Service at any time, with
or without Cause, and with or without notice. The Company’s ability to terminate
the employment of a Grantee who is employed at will is in no way affected by its
determination that the Grantee’s Continuous Service has been terminated for
Cause for the purposes of this Plan.
16. No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company, DSP Group, Inc.
or a Related Entity, Awards shall not be deemed compensation for purposes of
computing benefits or contributions under any retirement plan of the Company,
DSP Group, Inc. or a Related Entity, and shall not affect any benefits under any
other benefit plan of any kind or any benefit plan subsequently instituted under
which the availability or amount of benefits is related to level of
compensation. The Plan is not a “Retirement Plan” or “Welfare Plan” under the
Employee Retirement Income Security Act of 1974, as amended.
17. Plan Approval. The Plan was adopted by the Board on July 19, 2000 and
adopted by the stockholders of the Company on November 20, 2000.
18. Effect of Section 162(m) of the Code. Section 162(m) of the Code does not
apply to the Plan prior to the Registration Date. Following the Registration
Date, the Plan, and all Awards issued thereunder, are intended to be exempt from
the application of Section 162(m) of the Code, which restricts under certain
circumstances the Federal income tax deduction for compensation paid by a public
company to named executives in excess of $1 million per year. The exemption is
based on Treasury Regulation Section 1.162-27(f), in the form existing on the
effective date of the Plan, with the understanding that such regulation
generally exempts from the application of Section 162(m) of the Code
compensation paid pursuant to a plan that existed before a company becomes
publicly held. Under such Treasury Regulation, this exemption is available to
the Plan for the duration of the period that lasts until the earlier of (i) the
expiration of the Plan, (ii) the material modification of the Plan, (iii) the
exhaustion of the maximum number of shares of Common Stock available for Awards
under the Plan, as set forth in Section 3(a), (iv) the first meeting of
stockholders at which directors are to be elected that occurs after the close of
the third calendar year following the calendar year in which the Company first
becomes subject to the reporting obligations of Section 12 of the Exchange Act,
or (v) such other date required by Section 162(m) of the Code and the rules and
regulations promulgated thereunder. The Committee may, without stockholder
approval, amend the Plan retroactively and/or prospectively to the extent it
determines necessary in order to comply with any subsequent clarification of
Section 162(m) of the Code required to preserve the Company’s Federal income tax
deduction for compensation paid pursuant to the Plan. To the extent that the
Administrator determines as of the date of grant of an Award that (i) the Award
is intended to qualify as Performance-Based Compensation and (ii) the exemption
described above is no longer available with respect to such Award, such Award
shall not be effective until any stockholder approval required under Section
162(m) of the Code has been obtained.

 

16